State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: September 25, 2014                   D-52-14
___________________________________

In the Matter of EMERSON V.
   BRIGGS III, a Suspended
   Attorney.

COMMITTEE ON PROFESSIONAL
   STANDARDS,                               MEMORANDUM AND ORDER
                    Petitioner;

EMERSON V. BRIGGS III,
                    Respondent.

(Attorney Registration No. 2686103)
___________________________________


Calendar Date:   September 3, 2014

Before:Stein, J.P., McCarthy, Garry, Rose and Lynch, JJ.

                              __________


      Monica A. Duffy, Committee on Professional Standards,
Albany (Michael G. Gaynor of counsel), for petitioner.

      Emerson V. Briggs III, Upper Marlboro, Maryland, respondent
pro se.

                              __________


Per Curiam.

      Respondent was admitted to practice by this Court in 1995.
He was suspended from the practice of law, effective March 3,
2014, due to his failure to comply with the attorney registration
requirements (see Matter of Attorneys in Violation of Judiciary
Law § 468-a, 113 AD3d 1020, 1022 [2014]). Respondent currently
resides in Maryland.
                              -2-                D-52-14

      By subsequent decision dated March 27, 2014, this Court
suspended respondent from the practice of law until such time as
a final disciplinary order was entered (Matter of Briggs, 115
AD3d 1149 [2014]). This order was based upon respondent's 2008
conviction in the United States District Court for the District
of Columbia to one count of receipt of child pornography in
violation of 18 USC § 2252A (a) (2) (A), a federal felony, which
this Court determined to be a serious crime (see Judiciary Law §
90 [4] [d]). We further directed in this order that respondent
show cause why a final order of suspension, censure or removal
from office should not be made pursuant to Judiciary Law § 90 (4)
(g). Respondent submitted a response to the order to show cause
and, at his request, we have heard respondent in mitigation.

      Upon consideration of the facts and circumstances,
especially the nature of respondent's conviction, his failure to
file within 30 days following that conviction a copy of the
record thereof with this Court (see Judiciary Law § 90 [4] [c])
and the underlying misconduct, we conclude that respondent should
be disbarred (see e.g. Matter of Burks, 53 AD3d 774 [2008]).

     Stein, J.P., McCarthy, Garry, Rose and Lynch, JJ., concur.



      ORDERED that respondent is disbarred and his name is
stricken from the roll of attorneys and counselors-at-law of the
State of New York, effective immediately; and it is further

      ORDERED that respondent is commanded to desist and refrain
from the practice of law in any form, either as principal or as
agent, clerk or employee of another; and respondent is hereby
forbidden to appear as an attorney or counselor-at-law before any
court, judge, justice, board, commission or other public
authority, or to give to another an opinion as to the law or its
application, or any advice in relation thereto; and it is further
                              -3-                  D-52-14

      ORDERED that respondent shall comply with the provisions of
this Court's rules regulating the conduct of disbarred attorneys
(see 22 NYCRR 806.9).




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court